DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/069981 filed 07/13/2015 which claims benefit of the Japanese Application No. JP2014-149611, filed 07/23/2014, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 3-6 under 35 U.S.C. § 103 over Valencia (Valencia, J.j., et al. “Microstructure and Mechanical Properties of Inconel 625 and 718 Alloys Processed by Powder Injection Molding.” Superalloys 718, 625, 706 and Various Derivatives (1994), 1994, cited by applicant) in view of Miglin (U.S. Patent No. 5,244,515), and Mannava (U.S. Patent No. 6,551,064) have been fully considered and are persuasive, therefore the rejection has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Shier on 11/05/2021.
Regarding Claim 10, in line 2 the phrase “…the precipitation hardening Ni alloy powder 1s gas-atomized powder…” should be changed to “…the precipitation hardening Ni alloy powder is a gas-atomized powder…”. 

Allowable Subject Matter
Claims 1-5, and 7-10 are allowed. 
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method of manufacturing an Ni alloy part comprising a solution treatment step of solution treating a sintered compact. The sintered compact is obtained by sintering and molding a precipitation hardening Ni alloy powder by metal injection molding, by allowing the sintered compact to hold at a temperature of not lower than 1100°C but not higher than 1250°C for one to five hours. Subsequently, the sintered compact is cooled to room temperature at a cooling rate equal to or higher than a cooling rate of air cooling without precipitating an orthorhombic δ phase. The precipitation hardening Ni alloy powder includes the composition shown below within Table 1. The sintered compact is then subjected to an aging treatment step of aging-treating the solution-treated compact by allowing the solution-treated compact to hold at a temperature of not lower than 600°C but not higher than 800°C, followed by cooling the sintered compact to room temperature. The aging treatment step includes holding the solution-treated compact at a temperature of between 718°C to 760°C, and then allowing the solution-treated compact to hold at 621°C to 649°C in a two-step aging treatment without precipitating an orthorhombic δ phase. 

Table I – The composition recited within instant claim 1.
Ref.
TitaniumWt %
AluminumWt %
ChromiumWt %
NiobiumWt %
MolybdenumWt %
NickelWt %
IronWt %
Claim 1
0.65 - 1.15
0.20 - 0.80
17.0 - 21.0
4.75 - 5.50
2.80 - 3.30
50.0 - 55.0
Balance


The closest prior art includes the following:

Valencia (Valencia, J.j., et al. “Microstructure and Mechanical Properties of Inconel 625 and 718 Alloys Processed by Powder Injection Molding.” Superalloys 718, 625, 706 and Various Derivatives (1994), 1994)
Valencia teaches a method for manufacturing a Ni alloy part (abstract). Valencia teaches the Ni alloy powder including (comprising) the components listed below within Table II (page 936). Valencia teaches obtaining a sintered compact by molding and sintering a precipitation hardened Ni alloy via a metal injection molding process (page 936, Introduction; page 937, lines 15-17). Valencia teaches subjecting the sintered compact to both a solution treatment step (i.e., a solution heat treatment step) and an ageing treatment step (i.e., a precipitation heat treatment step) (page 937, paragraph 5). With respect to the aging treatment, Valencia teaches subjecting the solution treated sintered compact to a temperature hold between 718°C and 760°C (e.g., 718°C for 8 hours) and further to a temperature hold between 621°C and 649°C (e.g., 620°C for 8 hours) (page 937, paragraph 5) in a two-step aging treatment.  
However, Valencia does not teach holding the sintered compact at a solution heat treatment temperature of between 1100°C and 1250°C for between one and five hours. The lower endpoint doe the second hold temperature of Valencia differs from the instant claim by 1°C. Furthermore, Valencia does not teach the fatigue strength being enhanced by precipitating no orthorhombic δ phase. In addition, Valencia teaches the alloy being used to manufacture critical aircraft engine components (page 936), however, Valencia does not specifically teach a gas turbine part. 

Table II – The composition recited within instant claim 1 comparted to that taught by Valencia.
Ref.
TitaniumWt %
AluminumWt %
ChromiumWt %
NiobiumWt %
MolybdenumWt %
NickelWt %
IronWt %
Claim 1
0.65 - 1.15
0.20 - 0.80
17.0 - 21.0
4.75 - 5.50
2.80 - 3.30
50.0 - 55.0
Balance
Val. #718
0.98
0.59
19.6
5.21
3.21
50.7
19.4


Miglin (U.S. Patent No. 5,244,515, previously cited)
Miglin teaches a method of increasing intergranular stress corrosion cracking resistance of a substantially similar alloy as Valencia and applicant and shown below within Table III (column 3). Miglin teaches a solution treatment step of solution treating the alloy by holding at a temperature of 1093°C for one hour followed by cooling to room temperature at a cooling rate equal to or higher than a cooling rate of air cooling without precipitating a δ phase (column 2, lines 15-17). Miglin teaches an aging treatment step wherein the alloy is allowed to hold at a temperature of 718°C for about eight hours and subsequently allowed to hold at 621°C for about eight hours without precipitating a δ phase (column 2, lines 18-21; column 2, lines 8-14). 
However, Miglin does not teach a solution treatment step of “not lower than 1100°C”. Furthermore, Miglin does not teach the fatigue strength being enhanced by precipitating no orthorhombic δ phase.

Table III – The composition recited within instant claim 1 comparted to that taught by Miglin.
Ref.
TitaniumWt %
AluminumWt %
ChromiumWt %
NiobiumWt %
MolybdenumWt %
NickelWt %
IronWt %
Claim 1
0.65 - 1.15
0.20 - 0.80
17.0 - 21.0
4.75 - 5.50
2.80 - 3.30
50.0 - 55.0
Balance
Miglin
1.04
0.46
18.30
5.23
3.11
Balance
19.50



Rao (Rao, G. Appa, et al. “Effect of Solution Treatment Temperature on Microstructure and Mechanical Properties of Hot Isostatically Pressed Superalloy Inconel* 718.” Materials Science and Technology, vol. 20, no. 9, 2004, pp. 1161–1170)

Rao teaches a study into the effect of various solution treatment temperatures upon the microstructure and mechanical properties of hot isostatically pressed Inconel 718 (abstract; Table 1, page 1162). Rao teaches a solution heat treating a sintered compact at temperatures ranging from 850°C to 1270°C for one hour followed by cooling to room temperature at a cooling rate equal to or higher than a cooling rate of air cooling (page 1162, column 1, lines  5-10). Rao teaches an aging treatment step wherein the sintered compact is allowed to hold at a temperature of 720°C for eight hours and subsequently allowed to hold at a temperature of 620°C for eight hours followed by being air cooled to room temperature (page 1162, column 1, lines 10-13). 
However, the second hold temperature of Rao differs from the instant claim by 1°C. Furthermore, Rao does not teach the fatigue strength being enhanced by precipitating no orthorhombic δ phase. 
All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitations of claim 1, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references to arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735